Citation Nr: 0826366	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a compression fracture of the 
thoracolumbar spine at T8.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
August 1982.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Oakland, California.


FINDINGS OF FACT

1.  Under the pre-amended back regulations, the veteran's 
thoracic spine disability has been manifested by subjective 
complaints of pain; objective findings included essentially 
normal range of motion, 5/5 muscle strength, and intact 
sensation.  Ankylosis of the spine was not shown.

2.  Under the amended back regulations, the veteran's 
thoracic spine disability has been manifested by subjective 
complaints of back pain; objective findings included normal 
gait and essentially normal range of motion.  


CONCLUSION OF LAW

Throughout the entire period of the claim, the criteria for a 
rating in excess of 10 percent for residuals of a compression 
fracture of the thoracolumbar spine at T8 have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 
5293, 5295 (2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 
22, 2002), DCs 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

While the claim was on appeal, the applicable rating criteria 
for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, 
were revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Board will hereafter designate 
the regulations in effect prior to the respective changes as 
the pre-amended regulations and the subsequent regulations as 
the amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007) ("functional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded"); 
see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

A VA General Counsel opinion has also held that DC 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  See VAOPGCPREC 37-97.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

Evaluation Under the Pre-Amended Regulations

The veteran contends that his low back disability is worse 
than currently evaluated.  
In order for him to receive a rating higher than 10 percent 
for his low back disability under the pre-amended 
regulations, the medical evidence must show the following:

*	arthritis, with X-ray evidence of involvement of two or 
more major joints, or two or more minor joint groups, 
with occasional incapacitating episodes (20 percent 
under DC 5010);
*	favorable ankylosis (30 percent under pre-amended 5289);
*	moderate limitation of motion (20 percent under pre-
amended DC 5292);
*	moderate intervertebral disc syndrome with recurring 
attacks (20 percent under pre-amended DC 5293); or
*	lumbosacral strain where there was muscle spasm on 
extreme forward bending and unilateral loss of lateral 
spine motion in a standing position (20 percent under 
pre-amended DC 5295).

Initially, the Board notes that the evidence does not 
demonstrate arthritis with X-ray involvement of two or more 
major joints or minor joint groups.  The evidence is negative 
for findings, complaints, or treatment for arthritis of the 
back.  In fact, private medical X-rays of October 2002 
indicated that interpedicular distances appear grossly 
maintained, including at the T8 level.  

Similarly, X-ray findings from November 2003 noted maintained 
thoracic disc space stature, and X-ray findings from March 
2007 noted a stable appearance of the thoracic spine.  
Because the evidence does not show the presence of arthritis 
or X-ray involvement of additional joints or joint groups, 
the Board finds that a 20 percent rating pursuant to DC 5010 
is not warranted.  

Next, the evidence does not support a finding of ankylosis of 
the spine.  VA examinations on November 2003 and March 2007 
revealed essentially normal range of motion.  In November 
2003, the examiner noted extension to at least 30 degrees 
(anatomically normal) and lateral bending to 40 degrees (with 
30 degrees as anatomically normal).  In a more recent 
examination in March 2007, the examiner again noted normal 
range of motion for his age, with extension to 30 degrees and 
lateral bending to 25 degrees.  Because the evidence does not 
show ankylosis of the spine, there is no basis under pre-
amended DC 5289 for an increased rating.

Similarly, there is no basis for a higher rating under pre-
amended DC 5292 for moderate limitation of motion.  
Significantly, his range of motion has been consistently 
reported as essentially normal.  Specifically, the November 
2003 VA examination revealed normal findings for range of 
motion.  Further, as noted above, according to the most 
recent examination, the examiner noted normal range of motion 
for his age, with forward bending to 90 degrees, extension to 
30 degrees, and lateral bending to 25 degrees.  Thus, the 
medical evidence does not demonstrate "moderate" limitation 
of motion as anticipated by the regulations.  

The Board has considered the veteran's range of motion as 
limited by additional factors, such as pain.  In the November 
2003 VA examination, he specifically complained of pain 
during certain twisting motions, heavy lifting, and prolonged 
periods of standing while working with his hands.  The March 
2007 examination also noted that, during periods of flare-
ups, he might have trunk guarding and some loss of range of 
motion, along with fatigability and lack of endurance, the 
degree of impairment of which the examiner could not 
determine without resorting to speculation.  

However, the November 2003 examiner noted that most bending 
activities did not bother the veteran.  Further, objective 
pain on motion was not demonstrated during the March 2007 VA 
examination; in fact, the March 2007 examiner noted that the 
veteran did not show any fatigability, lack of endurance, or 
loss of range of motion, or pain on the three forward bending 
motions of the spine conducted during the physical 
examination.  

Therefore, even considering his subjective complaints of pain 
and occasional flare-ups, the evidence does not establish any 
additional functional impairment to warrant a 20 percent 
evaluation.  As moderate limitation of motion of the lumbar 
spine is not shown, there is no basis for a higher rating 
under pre-amended DC 5292.

Next, the Board finds no basis to assign a 20 percent rating 
under pre-amended DC 5293 for moderate intervertebral disc 
syndrome.  Significantly, the medical evidence does not 
demonstrate intervertebral disc syndrome.  As stated above, 
X-ray findings from October 2002 indicated that the 
interpedicular distances appeared grossly maintained, 
including at the T8 level, and November 2003 X-ray findings 
also demonstrated maintained thoracic disc space stature. 

Further, the physical examination conducted by VA in March 
2007 revealed a normal gait and negative findings bilaterally 
for leg raises, and private medical records of June 2006 
revealed 5/5 strength, no long track signs, and equal 
symmetric reflexes.  In the absence of objective medical 
findings compatible with moderate intervertebral disc 
syndrome, a 20 percent evaluation for the disorder under pre-
amended DC 5293 is not warranted.  

Finally, a 20 percent evaluation is not warranted under pre-
amended DC 5295 for lumbosacral strain where there was muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  Specifically, 
while the March 2007 VA examination revealed some tenderness 
in the mid-thoracic area and along the medial border of the 
right scapula, the examiner specifically noted that the three 
forward bending motions of the lumbosacral spine performed 
during the examination showed no fatigability or pain on 
motion.  

Further, as stated above, the veteran demonstrated 
essentially full range of motion of the thoracic and 
lumbosacral spine.  Thus, a 20 percent rating under pre-
amended DC 5295 is not warranted.  

Evaluation Under the Amended Regulations

Under the amended regulations, a higher than 10 percent 
rating will be warranted when the objective medical evidence 
shows the following:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees;
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees;
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; or,  
*	by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, the Board finds that a higher rating is not 
warranted under the amended regulations.  First, the Board 
finds that there is no basis for a higher rating based on 
forward flexion of the thoracolumbar spine.  Specifically, 
the most recent VA examination report of March 2007 showed 
forward flexion to 90 degrees.  As forward flexion is 
reported as anatomically normal, a higher rating is not 
warranted under the amended regulations.

Next, a higher rating is not warranted under the amended 
regulations because the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  As 
previously noted, the March 2007 VA examination report shows 
forward flexion to 90 degrees, extension to 30 degrees, left 
lateral flexion to 25 degrees, right lateral flexion to 25 
degrees, and right and left rotation to 40 degrees.  Added 
together, his combined range of motion is as follows:

90 (forward flexion) + 30 (extension) + 
25 (left lateral flexion) + 25 (right 
lateral flexion) + 40 (right rotation) + 
40 (left rotation) = a total of 250 
degrees

The combined range of motion totaling 250 degrees is well 
above the level which would support a 20 percent rating.  
Even considering the veteran's complaints of pain, the ranges 
of motion do not demonstrate limitation of motion to such an 
extent that would support a higher rating under this 
provision of the amended regulations.

Next, the Board has considered whether a higher rating is 
warranted for muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  While 
physical examination revealed kyphotic findings in the lumbar 
segment during forward bending to 90 degrees, abnormal 
kyphosis was not assessed.  Moreover, the veteran did not 
complain of or seek treatment for spinal abnormalities due to 
muscle spasms or guarding.  

While the veteran reported occasional flare-ups for his back 
disability, the VA examiner could not guess the degree of any 
such impairment, such as trunk guarding, without resorting to 
mere speculation.  Significantly, during the March 2007 VA 
examination, the veteran's gait was reported as normal and he 
was able to walk reasonable distances and negotiate stairs.  
Therefore, given the lack of objective evidence demonstrating 
muscle spasm or guarding, the Board finds that the evidence 
does not support a higher rating under this provision of the 
amended regulations.

Next, the Board has considered whether a higher rating is 
warranted for incapacitating episodes of intervertebral disc 
syndrome.  Importantly, the veteran has not been diagnosed 
with this condition, nor does the evidence show that he 
experienced at least 2 weeks of incapacitating episodes in 
the last year or that he has been prescribed bedrest by a 
physician as required by 38 C.F.R. § 4.71a.  Therefore, the 
Board finds that there is no basis for a higher rating for 
intervertebral disc syndrome pursuant to this provision.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2005).  

In this case, both November 2003 and March 2007 VA 
examinations noted that the veteran's compression fracture of 
T8 did not result in neurologic damage or a spinal cord 
injury.  The November 2003 examiner specifically noted the 
absence of evidence suggestive of any neurological 
impairment, finding no history of any sensory, motor, 
bladder, or bowel control impairment.  Further, June 2006 
private treatment records also indicate that his sensory 
elements were intact, and the most recent March 2007 VA 
examination revealed no associated sensory or motor deficits 
in the lower extremities.  

For these reasons, the Board finds that there is no basis for 
a separate compensable rating for neurological involvement 
attributable to the veteran's thoracolumbar spine disability.  
Therefore, there is no basis on which combining his 
orthopedic and neurological manifestations would result in a 
higher rating, and a disability rating in excess of 10 
percent is not warranted.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), to determine whether the veteran's back 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, the March 2007 VA examination indicated that 
the veteran was hospitalized after his original back injury 
in January 1982.  Since the record does not show any 
subsequent periods of hospitalization, the Board finds that 
the evidence does not demonstrate that frequent periods of 
hospitalization required for an extra-schedular rating under 
38 C.F.R. § 3.321.  

Further, while recent treatment records indicated that he was 
unemployed, the evidence shows that he has a history of 
unsteady employment for many years (the March 2007 
examination revealed the he had 40 different jobs between his 
separation from service and 1998) and, significantly, the 
March 2007 VA examiner noted severe depression as a factor 
contributing to the veteran's unemployability.  

Moreover, the scheduler rating criteria for thoracolumbar 
disabilities contemplate limitation of motion with and 
without pain.  The rating criteria specifically contemplate 
spine limitation of motion due to pain, radiating pain, 
stiffness, and aching.  Hence, referral for assignment of an 
extra-schedular evaluation is not warranted in this case.  

In sum, the Board finds that equipoise is not shown, and the 
benefit of the doubt rule does not apply.  As the weight of 
the evidence is against the veteran's claim, the Board is 
unable to grant the benefits sought.  The Board has 
considered the entire period of claim and finds that the 
assignment of different ratings for different periods of time 
during the claim period is not warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service treatment records and VA 
treatment records and in November 2003 and March 2007, he was 
afforded formal VA examinations.  Additionally, the veteran 
provided private treatment records and submitted statements 
on his behalf.  Moreover, he was scheduled for a hearing 
before the Board but failed to report.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

An initial disability rating in excess of 10 percent for 
residuals of a compression fracture of the thoracolumbar 
spine at T8 is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


